Citation Nr: 1128144	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  93-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired right eye disorder to include ocular toxoplasmosis residuals including chorioretinitis. 

2.  Entitlement to service connection for a chronic acquired left eye disorder to include ocular toxoplasmosis residuals including chorioretinitis. 

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from February 1958 to January 1960.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 1986 rating decision of the Pittsburgh, Pennsylvania, Regional Office which, in pertinent part, denied a total rating for compensation purposes based on individual unemployability.  In January 1997, the Veteran informed the Department of Veterans Affairs (VA) that he had moved to Florida.  The Veteran's claims files were subsequently transferred to the St. Petersburg, Florida, Regional Office (RO).  

In August 1997, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right eye chorioretinitis.  In August 1998, the Veteran was afforded a videoconference hearing before a Veterans Law Judge.  In December 1998, the Board, in pertinent part, remanded the issue of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for right eye chorioretinitis to the RO for additional development.  

In March 2000, the RO, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for right eye chorioretinitis; recharacterized the issue on appeal as service connection for right eye toxoplasmosis manifested by chorioretinitis; and determined that the Veteran's claim was not well-grounded.  In June 2000, the Board, in pertinent part, remanded the issue of service connection for "toxoplasmosis due to chorioretinitis of the right eye" to the RO for additional action.  

In January 2003, the RO, in pertinent part, denied service connection for left eye chorioretinitis.  In September 2003, the Board, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for right eye chorioretinitis to include toxoplasmosis and remanded the issues of service connection for right eye chorioretinitis to include toxoplasmosis and left eye chorioretinitis and a total rating for compensation purposes based on individual unemployability to the RO for additional action.  

In December 2005, the Veteran was informed that the Veterans Law Judge who conducted his August 1998 videoconference hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The Veteran did not respond to the Board's notice.  In March 2006, the Board denied service connection for both right eye chorioretinitis and left eye chorioretinitis and a total rating for compensation purposes based on individual unemployability.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In June 2008, the Court reversed that portion of the March 2006 which determined that the Veteran was not entitled to the presumption of soundness as to toxoplasmosis; set aside the March 2006 decision; and remanded the issues of service connection for right eye chorioretinitis and left eye chorioretinitis and a total rating for compensation purposes based on individual unemployability to the Board for additional action.  

In June 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In August 2010, the requested VHA opinion was incorporated into the record.  In October 2010, the Veteran was provided with a copy of the VHA opinion.  In April 2011, the Veteran submitted additional evidence and argument.  

The Board observes that the issue of the Veteran's entitlement to an increased evaluation for the Veteran's lumbar spine degenerative disc disease was the subject of a May 2007 Court decision and a subsequent January 2008 Board remand.  That issue has not been recertified for appellate review following the Board's January 2008 remand and therefore will not be discussed below, however, the Board reminds the RO that the issue remains in remand status.  

The issue of a total rating for compensation purposes based on individual unemployability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.   


FINDINGS OF FACT

1.  The Veteran's chronic right eye ocular toxoplasmosis residuals including chorioretinitis were incurred during active service.  

2.  The Veteran's chronic left eye ocular toxoplasmosis residuals including chorioretinitis were incurred during active service.  


CONCLUSIONS OF LAW

1.  Chronic right eye ocular toxoplasmosis residuals including chorioretinitis were incurred in active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2010).  

2.  Chronic left eye ocular toxoplasmosis residuals including chorioretinitis were incurred in active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for chronic acquired right eye toxoplasmosis residuals and chronic acquired left eye toxoplasmosis residuals.  Such action represents a complete grant of the benefits sought on appeal.  Therefore, no discussion of the VA's duty to notify and assist is necessary.  

The Veteran asserts that he has incurred chronic toxoplasmosis and associated chorioretinitis of the eyes during active service or, in the alternative, that the claimed eye disabilities were aggravated by his active naval service in Malta and elsewhere.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

A veteran who served after December 31, 1946 is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2010).  

The Court has clarified that:

This presumption [of soundness] attaches only where there has been an induction examination in which the later-complained- of disability was not detected.  See Bagby [v. Derwinski, 1 Vet. App. 225, 227 (1991)].  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions," 38 C.F.R. § 3.304(b) (1) (1993).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that:

In view of the legislative history and the language of section 1111, we hold that the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111.  

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

In a 2003 precedent opinion, the General Counsel of VA directed that in order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In its June 2008 decision, the Court held that the Veteran is entitled to the presumption of soundness as to toxoplasmosis of the eyes.  Given this fact and in accordance with the Court's decision, it is therefore necessary to determine whether the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran's chronic right and left eye toxoplasmosis was both preexisting and not aggravated by active service.  

The report of the Veteran's February 1957 Naval Reserve physical evaluation for enlistment notes that the Veteran denied a history of "eye trouble."  On examination, the Veteran was found to exhibit defective vision manifested by right eye visual acuity of "20/200 not correctable" and left eye visual acuity of "20/30 correctable to 20/20 by glasses."  The Veteran's defective vision was not considered to be disabling and he was found to be qualified for enlistment in the Naval Reserve.  

The report of his February 17, 1958 physical examination for service entrance notes that the Veteran presented a history of "eye trouble."  On examination, the Veteran exhibited right eye defective vision manifested by visual acuity of "20/[light perception] correctable to 20/400" and left eye visual acuity of 20/20.  The Veteran's defective vision was not considered to be disabling and he was found to be fit for active duty.  The report of a February 26, 1958, physical examination for continued active duty notes that the Veteran exhibited uncorrectable right eye visual acuity of 3/400 with no improvement with a pinhole and left eye visual acuity of 20/20.  The examiner concluded that "reduced vision in [right eye] due to presently inactive Chorio retinitis in the macular area."  The Veteran was diagnosed with "Chorio Retinitis - [considered disabling]."  The Veteran was found to not be qualified for "active duty at sea and on foreign stations."  A note on the examination report states that:

BUPERS 211929 Z March 1958 in reply RecSta Phila., Pa. Dispatch 201620 Z March 1958 found FIT FOR FULL DUTY rescinds disqualification.  Original SF88 & SF89 submitted to BUMED prior to receipt of dispatch.  

A February 26, 1958, naval eye clinic evaluation notes that the Veteran exhibited right eye visual acuity of 6/400 and left eye visual acuity of 20/20.  On examination of the right eye, the examiner observed: 

External: Normal.  Pupils: perlia.  Media:  AC, lens, and Vitreous, clear, occasionally.  Fundus: [Right Eye]: There are scattered areas of retinal and choroidal atrophy with pigment migration and clumping over the temporal area of retina between disc and macula and one area involving the macula.  All areas appear inactive at present.  [Left Eye]:  Nasally, there are a few areas of retinal and chondral atrophy and large areas of pigment clumping.  IMP: This patient has bilateral chlorio-retininitis which is possibly burned out but according to a history given by him his visual acuity has fallen off within the past year.  For this latter reason, I would be inclined to believe that he has a progressive disease and should not be retained in the Navy.  

The Veteran's service treatment records reflect that he was seen for eye complaints on numerous occasions.  An April 1958 eye clinic treatment record notes that the Veteran complained of purulent discharge from both eyes.  An impression of acute purulent conjunctivitis was advanced.  A May 1958 treatment entry states that the Veteran was diagnosed with bilateral chorioretinitis with retinal separation.  

A May 1958 naval ophthalmological evaluation indicates that the Veteran was diagnosed with old healed bilateral chorioretinitis.  The examiner commented that:

This pathology is diffuse in the sense that there are many scattered lesions.  In the right eye, the majority of the lesions surround the nerve head - which has become atrophic.  There are a number of other lesions however, and one of these is in the macular region completely destroying the macular and fovea.  There are smaller peripheral lesions.  The vision in the right eye is very reduced - being not much better than light perception.  There are field defects that are consistent with retinal scarring.  The left eye shows a cluster of similar lesions near the nerve head, and several in the periphery.  The scars are not so numerous in the left eye as the right.  The patient states that the right eye has had poor vision for a long time - since before transfer from the reserves to the regular Navy, and feels that his recorded enlistment vision does not reflect his actual vision at the time of enlistment.  The disease process is now healed and inactive.  There is one useful eye, and this meets the selective service standards.  No treatment is indicated.  The condition undoubtedly represents ocular toxoplasmosis, healed.  

A January 1959 British naval ophthalmological consultation in Malta notes that the Veteran complained of frequent headaches associated with use of his eyes.  He presented a history of having been found to have a defective right eye on a driver's license examination at the age of 16.  His parents were told at that time that he "had disease of the r[ight] eye and that nothing could be done."  The Veteran was diagnosed with active right eye choroiditis and inactive old left eye choroiditis.  A January 1959 naval evaluation states the Veteran was found to have active right eye chorioretinitis.  He was diagnosed with choroiditis, "ocular toxo-plasmosis, cause unknown [did not exist prior to enlistment] in line of duty, not due to own misconduct."  He was transferred to an Army facility.  

A February 1959 Army hospital summary indicates that the Veteran was admitted for the treatment of "acute recurrent chorioretinitis, right eye."  The Veteran presented a history of being hit in the right eye at the age of 6 and having been told that he had poor right eye vision at the age of 16 when he applied for a driver's license.  He denied knowledge of previous ocular disease.  The Veteran was diagnosed with recurrent chronic bilateral chorioretinitis of undetermined cause.  The disorder was noted to have been incurred in the line of duty.  The Veteran was subsequently transferred to a naval hospital in the United States.  The Veteran was diagnosed with "chorioretinitis, chronic, recurrent, bilateral, cause unknown, not misconduct, [did not exist prior to enlistment]."  An examining ophthalmologist observed that:

An extensive work [sic] up for foci of infection was made including . . . urine, feces, serology, slide agluttins for brucellergin, sedimentation rate, CBC including differential RBC Hb, chest X-ray, toxoplasmosis skin test, PPD#1, Frei test, ENT, Urology, Dental consultations all were negative or normal, no foci of infection found.  In view of fact no evidence of any clinical activity in fundus lesion, patient discharged to duty.  

At his January 1960 physical examination for service separation, the Veteran exhibited right eye visual acuity of 20/200 and left eye visual acuity of 20/20.  He was diagnosed with "defective distant vision 2% old chronic inactive Chorio Retinitis."  

At a May 1973 VA examination for compensation purposes, the examiner noted that "defective vision discovered in 1956" and "tests for foci of infection negative." On examination, the Veteran exhibited right eye visual acuity of "20/C.7 [at] 1 ft "and left eye visual acuity of 20/20.  The Veteran was diagnosed with "chorio-retinitis r[ight] eye -quiescent- recurrent - vision limited to counting fingers [at] 1 ft" and "l[eft] eye quiescent chorio-retinitis nasally - vision 20/20."  

A July 1997 ophthalmological evaluation from A. Spertus, M.D., notes that an impression of old bilateral chorioretinitis with right eye macular scarring "most probably related to toxoplasmosis" was advanced.  Dr. Spertus opined that:

It sounds from his [history] that he had a reactivation of the inflammatory process while stationed in Malta.  This does not look like it was caused by blunt trauma as described in childhood.  

In a July 1997 written statement, the Veteran asserted that he attributed the onset of his chorioretinitis to active service.  The disability resulted in chronic impaired visual acuity which rendered him unable to hold a job.  

At a September 2004 VA examination for compensation purposes, the examiner advanced impressions of "chorioretinitis, right eye greater than [sic] left eye;" a right eye cataract, and left eye pseudophakia.  The examiner opined that:

The Veteran's [chorioretinitis] was present prior to enlistment and did not originate during the Veteran's period of active duty.  The evidence does not show that the veteran's Naval service aggravated his right eye disability beyond the natural progression of the disease.  
The August 2010 VHA opinion states that the Veteran's claims files and service treatment records had been reviewed.  The physician opined that:  

Summary of Clinical History in Chronological Order 

Veteran/Patient (pt) first learned of decreased vision in the left eye at the time he was applying for a driver's license.  Ophthalmological consultation was obtained and pt was told nothing could be done.  When pt first entered the service in February 1957, he underwent two physical examinations (2/17 and 2/19).  Visual acuity in the right eye measured light perception (LP) with PH 20/400 on the first and 20/200 not correctible on the second.  Visual acuity in the left eye measured 20/20 on both examinations.  No description of the fundus was recorded.  

In February 1958, pt underwent additional physical examinations.  Vision was recorded as right eye 3/400 with no improvement with pin hole on the first and 6/400 on the second.  Pigment migration and clumping were noted in both eyes.  The impression was bilateral chorioretinitis probably burned out.  

In May 1958, pt underwent ophthalmological examination.  Visual acuity measured 20/800+ on the right and 20/20 on the left.  Impressions confirmed as bilateral "healed and inactive" chorioretinitis which was categorized as ocular toxoplasmosis.  

In January 1959, pt developed frontal headaches and pain in the right eye.  Vision measured hand motions (HM) on the right and 20/20 on the left.  Anterior and posterior uveitis with active "choroiditis" was present in the right eye.  Pt was hospitalized and given antibiotic therapy.  Pt had complete resolution of the active chorioretinitis with eye findings returning to baseline.  Pt was discharged from the hospital to regular duty and declared fit for this.  

In January 1960, pt underwent physical examination for discharge from active service.  Vision measured 20/200 on right and 20/20 on the left.  Chorioretinitis was noted.  Pt was declared physically qualified for release and to perform all activity of his rate in active reserves.  "Requires neither treatment nor hospitalization."  

No medical records following discharge are available.  

Opinion Regarding Submitted Questions

1.  Did the Veteran's right eye toxoplasmosis first manifest prior to service or in service and what is the medical basis for this conclusion?

Prior to service.  Veteran gave history of having poor vision in the right eye at age 16 when attempting to get driver's license.  Told nothing could be done.  Veteran was noted to have decreased vision in the right eye on entrance to the service and bilateral chorioretinitis (later classified as toxoplasmosis) on physical examination in February 1958.  

2.  If it preexisted service, was there a permanent increase in the severity of the underlying pathology associated with right eye toxoplasmosis which occurred during service?  If so, was the increase in severity due to the nature progression of the disease?  
No permanent increase in severity during service.  

3.  If the conclusion is that the right eye toxoplasmosis did not increase in severity during active service, what is the medical basis for such a finding?

No permanent increase in severity during service.  Severity of findings on induction physical examination unchanged from those of discharge physical examination.  

4.  If right eye toxoplasmosis did not exist prior to service, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's right eye toxoplasmosis had its onset during active service or otherwise originated during or is causally related to active service?  

Right eye toxoplasmosis did exist prior to active service.  

5.  Did the Veteran's left eye toxoplasmosis first manifest prior to service or in service and what is the medical basis for this conclusion?

Prior to service.  Veteran gave history of having poor vision in the right eye at age 16 when attempting to get driver's license.  Told nothing could be done.  Veteran was noted to have decreased vision in the right eye on entrance to the service and bilateral chorioretinitis (later classified as toxoplasmosis) on physical examination in February 1958.  Toxoplasmosis is usually present bilaterally in the eyes.  
6.  If it preexisted service, was there a permanent increase in the severity of the underlying pathology associated with left eye toxoplasmosis which occurred during service?  If so, was the increase in severity due to the nature progression of the disease?  

There was no permanent increase in the underlying pathology associated with left eye toxoplasmosis occurring during service.  

7.  If the conclusion is that the left eye toxoplasmosis did not increase in severity during active service, what is the medical basis for such a finding?

No permanent increase in severity during service.  Severity of findings on induction physical examination unchanged from those of discharge physical examination.  

8.  If left eye toxoplasmosis did not exist prior to service, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's right eye toxoplasmosis had its onset during active service or otherwise originated during or is causally related to active service?  

Left eye toxoplasmosis did exist prior to active service.  

9.  Did the Veteran's right eye chorioretinitis first manifest prior to service or in service and what is the medical basis for this conclusion?  

Prior to service.  Veteran gave history of having poor vision in the right eye at age 16 when attempting to get driver's license.  Told nothing could be done.  Veteran was noted to have decreased vision in the right eye on entrance to the service and bilateral chorioretinitis (later classified as toxoplasmosis) on physical examination in February 1958.  

10.  If it preexisted service, was there a permanent increase in the severity of the underlying pathology associated with right eye chorioretinitis which occurred during service?  If so, was the increase in severity due to the nature progression of the disease?  

No permanent increase in severity during service.  Severity of findings on induction physical unchanged from those of discharge physical.  

11.  If the conclusion is that the right eye chorioretinitis did not increase in severity during active service, what is the medical basis for such a finding?

No permanent increase in severity during service.  Severity of findings on induction physical examination unchanged from those of discharge physical examination.  

12.  If right eye chorioretinitis did not exist prior to service, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's right eye chorioretinitis had its onset during active service or otherwise originated during or is causally related to active service?  

Right eye toxoplasmosis did exist prior to active service.  

13.  Did the Veteran's left eye chorioretinitis first manifest prior to service or in service and what is the medical basis for this conclusion?  

Prior to service.  Veteran gave history of having poor vision in the right eye at age 16 when attempting to get driver's license.  Told nothing could be done.  Veteran was noted to have decreased vision in the right eye on entrance to the service and bilateral chorioretinitis (later classified as toxoplasmosis) on physical examination in February 1958.  Toxoplasmic "chorioretinitis" is usually present bilaterally in the eyes.  

14.  If it preexisted service, was there a permanent increase in the severity of the underlying pathology associated with left eye chorioretinitis which occurred during service?  If so, was the increase in severity due to the nature progression of the disease?  

No permanent increase in severity during service.  Severity of findings on induction physical unchanged from those of discharge physical.  

15.  If the conclusion is that left eye chorioretinitis did not increase in severity during active service, what is the medical basis for such a finding?

No permanent increase in severity during service.  Severity of findings on induction physical examination unchanged from those of discharge physical examination.  

16.  If left eye chorioretinitis did not exist prior to service, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's left eye chorioretinitis had its onset during active service or otherwise originated during or is causally related to active service?  

No permanent increase in severity during service.  Severity of findings on induction physical examination unchanged from those of discharge physical examination.  

Reviewers Conclusions and Assessment

Pt had eye disease and decreased vision in right eye prior to enlistment which was subsequently characterized as chorioretinitis in each eye with central macula and visual defect in the right eye.  Vision on admission to service varied on two examinations but a legally blind level in the right eye was recorded in the right eye.  Vision was 20/20 on the left.  While on active duty, pt developed reactivation of the retinitis and was hospitalized.  (Reactivation of toxoplasmic retinitis is a well defined and frequent observed part of the natural history of ocular toxoplasmosis.).  Upon discharge from active duty in the service, the patient's pre-existing eye condition showed no permanent worsening or deterioration.  

Discussion The Facts and Medical Principles Involved

There are multiple causes of chorioretinitis and retinitis.  Ocular toxoplasmosis is a specific chorioretinitis (actually retinitis) caused by a protozoa, Toxoplasma gondii.  Toxoplasmosis may be congenital or acquired.  ...  If a subclinical infection is present, no funduscopic changes are observed.  The cyst remains in the normal appearing retina and is extremely resistant to the host's defenses resulting in a chronic latent infection.  Whenever the host's immune function declines for any reason and perhaps under certain other conditions, the cyst wall may rupture, releasing organisms into the retina and the inflammatory process restarts.  If an active clinical lesion is present, healing occurs as a chorioretinal scar.  The cyst often remains inactive within or adjacent to the scar.  Multiple reactivations of active retinitis may occur in an individual.  Ocular symptoms may be decreased vision if the chorioretinal scarring affects the macula, peripheral field visual loss if the scarring affects the peripheral retina, and during active recurrences pain, floaters, sensitivity to light, and decreased vision.  The symptoms of active recurrences may be totally reversible.  

Visual acuity measurements may vary somewhat on different examinations without changes in the basic ocular condition.  Some factors may be lighting and contrast of the chart used in testing, attention of the patient, external ocular changes such as mucous or dryness.  Patients who have chorioretinal scarring and scotomas may have varying vision measurements depending on whether the patient is using his vision (fixating) a retinal area corresponding to the scar and scotoma or not.  

An April 2011 written statement from Roger Rath, M.D., conveys that he had reviewed the Veteran's service treatment records, clinical documentation, and the VHA opinion.  Dr. Rath opined that:

As a way of introduction, I am a board-certified ophthalmologist with over 30 years of active clinical experience, including retinal infections, such as ocular toxoplasmosis.  ...

[The Veteran's] disability evaluation centers on whether chorioretinitis, which was noted on the February 1958 examination report, represented toxoplasmosis (toxo) in both eyes; and whether medical records support a conclusion that this "chorioretinitis" or toxo did not worsen from February 1958 through January 1960 (during active naval duty service.  

Properly documented ophthalmic records both before and during this serviceman's active duty would be required to draw undebatable conclusions as to the etiology of the chorioretinitis, such as whether this "chorioretinitis" represented toxo or represented another source; and whether or not the notation of ocular toxoplasmosis in May 1958 and the active ocular infection documented as toxo in 1959 in [the Veteran] caused additional functional ocular disability.  

I have the following observations:

1.  Toxo was first noted in the records in May 1958.  The May 1958 records report additional findings which were not noted in February 1958, including retinal separation; lesions surrounding the right eye nerve head, which had become atrophic; smaller peripheral lesions; and field defects consistent with retinal scarring.  At about 1 year into active military duty in 1959, this patient developed an undisputed acute ocular toxoplasmosis with involvement of the anterior and posterior compartments of his right eye.  [The Veteran] at the time had complained of weeks of reduced vision with ocular pain and headaches leading to a lengthy hospitalization.  A Navy workup for the etiology of his symptoms and the positive ophthalmic findings apparently did not include serologic testing for toxoplasmosis; only skin testing for toxo that was noted to be negative.  The workup was essentially negative; however, the patient received anti-tuberculosis medications (he had no evidence of TB) along with pupil dilating drops (mydriatics).  The ocular toxoplasmosis likely resolved on its own, notwithstanding his TB treatment.  Also, the improper treatment may have delayed final healing of his toxo recurrence with the possibility of increased retinal scarring.  The Landstuhl Army Hospital records report additional findings which were not noted on the February 1958 records, including a hazy right eye vitreous and a cluster of round pigmentary and atrophic changes of the retina and the choroid on the superior and inferior temporal quadrants; one lesion had a slight blurred margin and was thought to be the site of active disease.  

2.  [The Veteran] had substandard ophthalmic medical documentation from his Naval Reserve to enlistment in active naval service and back to Naval Reserve service.  Specifically, I found no ocular drawings (these would have depicted the exact size and location of the prior lesions that were felt to be "inactive" as well as the likely increase in the scar tissue in the back of his right eye from his one episode of disease reactivation); no reports of fundus photography, nor plotted formal visual fields nor Amsler grid testing were identified in any of the medical records I received.  These ophthalmic tests were all available and standard care even back in 1957-1960.  In fact, for example, modern perimetry and visual field testing have been around for more than 150 years.  These tests, had they been performed, would assist in evaluating the toxo diagnosis; and would provide the necessary data to determine the degree of permanent injury as of the date [the Veteran] commenced active duty compared to the degree of permanent injury caused by his eye injury as of the date he was discharged from active duty.  

3.  [The Veteran] had erroneous medical documentation throughout the 1957-1960 period with respect to his visual fields that were reported.  The records reveal that nearly every examiner felt that his visual field (likely simple confrontation technique) was normal and no formal visual fields are present in his medical documentation.  It would be impossible, in my view, that this patient's visual field either by confrontation or standard formal visual field was normal in light of the other findings.  Had an examiner performed proper screening during the 1957-1960 time period, it is likely that the examiner would have detected a central blind spot in the right eye.  These omissions and errors, in my view, allow the possibility that he sustained a worsening visual field function, and there is no basis to rule that out because the medical record is improper and incomplete.  Even the VA optometrist by the confrontation method (the simplest method) discovered obvious field changes in 2004.  Proper visual field testing (such as Goldman and tangent screen) was available during the period of this man's reserve and active duty.  The documented episode of his toxo chorioretinal disease in 1959 eventually healed likely with additional scarring; these additional or enlarged areas of scarring in his right eye would be represented by expanded visual field defects, easily detectable by proper visual field examination and fundus photography.  These enlarged visual field defects would add to this man's prior functional ocular deficit.  

4.  One objective test of ophthalmic function is Snellen visual acuity.  This man's acuity varied from 20/200 to CF, all very much within or near the accepted standard of "legal blindness" in his right eye.  The reason for such poor vision in the right eye is that the central portion of the back of his eye (around the macula and optic nerve) was part of scarring.  There might be several reason why this vision varied at various eye examinations, including, but not limited to, the ambient lighting in the room, the extent to which each examiner encouraged [the Veteran] to determine his maximum vision and the contrast sensitivity conditions when attempting to read the Snellen letters on the vision chart (how black the Snellen characters appeared on the white background screen).  Besides Snellen visual acuity measurement techniques and contrast sensitivity, there are other measures of estimating visual functioning, including complete visual fields, Amsler grid and color testing.  Again, this patient had no documented formal visual fields either in the US or abroad.  There are no drawings of any kind in the medical records that I reviewed; no fundus photography that would have photographically exclude or document worsening of his retinal status that likely occurred with the single documented active toxoplasmosis infection in 1959.  (The May 1958 medical records evaluated toxo but it does not appear to have been an active infection at the time of the evaluation).  There was no Amsler grid documentation to determine the extent of central and paracentral visual field loss in the right eye.  In addition, the Navy did not comment or elicit history on how the recurrence did - or did not affect his ADL, or activities of daily living.  Finally, admitting this patient into active military service may have placed him at higher probability of recurrent ocular disease.  

In summary, it is my opinion that [the Veteran's] medical records demonstrate inconsistency, inaccuracy and omissions.  Although it is more likely than not that [the Veteran's] ocular diagnosis prior to his active naval service was due to toxo, this diagnosis cannot be undebatably confirmed because of inadequate medical documentation and testing.  No photographic documentation, ocular fundus drawings, or serologic toxoplasmosis testing was documented prior to active service in 1958 or during the documented active ocular infection in his right eye in 1958.  Repeated documentation of "normal visual field" by different naval service examiners raises the question of whether the records are even reliable from which to draw undebatable conclusions.  To repeat, absence of rudimentary baseline ophthalmic testing during his active duty enlistment examination, such as photographic documentation of the lesions in each eye, carefully drawing the location/size of all lesions, detailing the exact visual field defects, performing other functional ocular testing, documenting whether or not the recurrence affected this man's ADL - all of these would have been relevant to whether further reduction did or did not occur, and the degree to which it did occur, during his active duty service.  

You have also asked that I assume that [the Veteran's] pre-service chorioretinitis was caused by toxo, and requested my opinion on whether in-service worsening represents the natural progression of [the Veteran's] toxo.  I think it is more than likely than not that it was not part of the natural progression of [the Veteran's] toxo.  The recurrence of active toxo is associated with increased stress, such as one would be exposed to during the active duty.  In this case, [the Veteran] was subjected to the additional stresses of service without accommodation or precaution.  Indeed, according to his medical records, there have been no recurrences of [the Veteran's] active ocular toxoplasmosis in the past 50 years; this further supports that it is more likely than not that the active service period contributed to the in-service recurrence rather than the natural progression of the disease.  

There is no objective clinical documentation in the record of toxoplasmosis prior to service entrance.  The January 1959 inservice diagnosis of ocular toxoplasmosis specifically indicates that the Veteran's toxoplasmosis did not exist prior to service entrance.  While the August 2010 VHA opinion concludes that the Veteran's right eye and left eye toxoplasmosis existed prior to service entrance and was not aggravated during active service, Dr. Rath's opinion concluded that it was clinically impossible to determine whether or not the Veteran's ocular toxoplasmosis existed prior to active service due to the deficient ophthalmic record and, even if the disorder was found to have pre-existed service, it was aggravated beyond the natural progress by the stresses associated with such service.  Clearly, such findings cannot constitute clear and unmistakable evidence establishing that the Veteran's chronic right eye and left eye ocular toxoplasmosis residuals were both preexisting and not aggravated by active service.  The other evidence of record, particularly the August 2010 opinion, does not provide as detailed an explanation as to why the claimed conditions both pre-existed service and were not aggravated as a result of service.  Accordingly, the other evidence of record does not constitute clear and unmistakable evidence to rebut the presumption of soundness.  Given this fact, the Board finds that the presumption of soundness as to both chronic right eye toxoplasmosis residuals and chronic left eye toxoplasmosis residuals has not been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

The Board must now consider whether service connection is warranted on a direct basis.  The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  Chronic right eye and left ocular toxoplasmosis was first objectively diagnosed during active service.  Following service separation, the Veteran has been diagnosed with chronic right eye and left eye ocular toxoplasmosis residuals including chorioretinitis.  Dr. Roth's April 2011 opinion asserts that it is impossible to medically determine whether or not the Veteran's ocular toxoplasmosis existed prior to service entrance due to the absence of the most basic of ophthalmic findings and, even if it did become manifest prior to service entrance, the disorder increased in severity beyond its natural progression due to the stress associated with active naval service.  Both the September 2004 VA examination report and the August 2010 VHA opinion conclude that the Veteran's chronic right eye and left eye disabilities became manifest prior to service entrance and did not increase in severity during active service.  The VHA opinion specifically found that the Veteran's ocular toxoplasmosis became manifest prior to service entrance and underwent no inservice increase in severity.  However, the VA physician failed to cite any specific pre-service or inservice ophthalmic testing or other clinical documentation which supported his conclusions.  He failed to refute or to otherwise discuss the January 1959 inservice finding that the Veteran's ocular toxoplasmosis did not exist prior to service entrance.  Indeed, he cites to no specific findings to support his conclusion that the Veteran's ocular toxoplasmosis became manifest prior to active service beyond citing the Veteran's failed driver's license examination at the age of 16.  Given such deficiencies, the Board finds that the September 2004 VA examination report and the August 2010 VHA opinion are of less probative value than Dr. Roth's opinion.  The Veteran's current disability is the same as that diagnosed in service and the evidence shows the disability is chronic.  Accordingly, the Board concludes that service connection is now warranted for chronic right eye and left eye ocular toxoplasmosis residuals.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic right eye ocular toxoplasmosis residuals including chorioretinitis is granted.  

Service connection for chronic left eye ocular toxoplasmosis residuals including chorioretinitis is granted.  


REMAND

In its June 2008 decision, the Court set aside that portion of the March 2006 Board decision which denied a total rating for compensation purposes based on individual unemployability and remanded the issue to the Board so that the Veteran could be afforded a VA examination for compensation purposes which addresses the current vocational impairment associated with his service-connected disabilities.  In light of the award of service connection for chronic right eye and left eye ocular toxoplasmosis residuals above, the Board finds that such an evaluation would be helpful in resolving the issues raised by the instant appeal.   

As the claims files are being returned to the RO, they should be updated to include any VA treatment records compiled since August 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all relevant VA clinical documentation pertaining to treatment of the Veteran after August 2008.  

2.  Schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of the Veteran's service-connected disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner or examiners should express an opinion as to the impact of the Veteran's service-connected disabilities upon his vocational pursuits.

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.

3.  Then readjudicate the issue of the Veteran's entitlement to total rating for compensation purposes based on individual unemployability with express consideration of the provisions of 38 C.F.R. § 4.16(b) (2010), if appropriate.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


